Citation Nr: 1822323	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-24 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

REPRESENTATION

Veteran represented by:	Amy B. Kretkowski, Attorney.  


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1978 to March 1979 and from August 1979 to April 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's acquired psychiatric disability, to PTSD, anxiety, and depression is related to his in-service trauma.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, anxiety, and depression have been met.  38 U.S.C. §§ 1131, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection is warranted for an acquired psychiatric disability as the evidence shows the Veteran's disability is caused by in service trauma.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  Special consideration must be given to claims for service connection for PTSD based on personal assault as a result of the sensitivity and difficulty in establishing proof of the assault in such claims.  Patton v. West, 12 Vet. App. 272 (1999).  The Veteran may use evidence other than the service treatment records to corroborate the account of the stressor incident.  38 C.F.R. § 3.304 (f)(5).  

A VA psychologist has confirmed diagnoses of PTSD, anxiety, and depression, as well as opined that PTSD is consistent with the Veteran's reported incidents of MST.  See June 2016 VA Medical Examination.  A March 1980 service treatment record noted complaints of bad nerves, with an assessment of chronic depression.  However, the VA denied the Veteran's claim because the specific "marker" or supporting evidence of an in-service stressor came from medical records from an "Other than Honorable" period of service.  The Board need not address whether 38 C.F.R. § 3.304 (f)(5) requires that any service treatment records come only from Honorable periods of service because the RO subsequently determined that the entirety of the Veteran's service should be considered Honorable following the original denial.  See November 2017 Rating Decision.  Consequently, the record now unquestionably contains all the elements needed for establishing service connection, and therefore, the entitlement to service connection for an acquired psychiatric disorder is granted.









      (CONTINED ON NEXT PAGE)
ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression is granted.  



____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


